               Case 2:18-cr-00217-RSM Document 899 Filed 09/10/21 Page 1 of 3




 1                                                              The Hon. Ricardo S. Martinez
 2
 3
 4
 5
 6
                          UNITED STATES DISTRICT COURT FOR THE
 7                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 8
 9
      UNITED STATES OF AMERICA,                      No. CR18-217 RSM
10
                               Plaintiff,
11
                         v.
12
                                                     STIPULATED
13    ANDREW TONG,                                   ORDER OF FORFEITURE
14                            Defendant.
15
16
17         THIS MATTER comes before the Court on the parties’ Stipulated Motion for
18 Entry of an Order of Forfeiture (“Motion”) seeking to forfeit, to the United States,
19 Defendant Andrew Tong’s interest in the following property:
20         •      A judgment for a sum of money in the amount of $100,120, reflecting the
21                proceeds Defendant Tong obtained that were involved in the Conspiracy to
22                Commit Money Laundering, in violation of 18 U.S.C. §§ 1956(a)(1)(B) and
23                1956(h).
24         The Court, having reviewed the Motion, as well as the other papers and pleadings
25 filed in this matter, hereby FINDS that entry of an Order of Forfeiture is appropriate
26 because:
27 ///
28 ///

     Stipulated Order of Forfeiture - 1                                 UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     U.S. v. Andrew Tong, CR18-217 RSM                                  SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
                Case 2:18-cr-00217-RSM Document 899 Filed 09/10/21 Page 2 of 3




 1          •      The proceeds of Conspiracy to Commit Money Laundering, in violation of
 2                 18 U.S.C. §§ 1956(a)(1)(B) and 1956(h), are forfeitable pursuant to
 3                 18 U.S.C. § 982(a)(1);
 4          •      In the Plea Agreement he entered on August 13, 2020, Defendant Tong
 5                 agreed to forfeit the above-identified sum of money, which reflects the
 6                 proceeds he obtained that were involved in the Conspiracy to Commit Money
 7                 Laundering (Dkt. No. 501, ¶ 11); and
 8          •      This sum of money is personal to the Defendant; pursuant to Federal Rule of
 9                 Criminal Procedure (“Fed. R. Crim. P.”) 32.2(c)(1), no third-party ancillary
10                 process is required before forfeiting it.
11
12          NOW, THEREFORE, THE COURT ORDERS:
13          1.      Pursuant to 18 U.S.C. § 982(a)(1) and his Plea Agreement, Defendant
14 Tong’s interest in the above-identified sum of money in the amount of $100,120 is fully
15 and finally forfeited, in its entirety, to the United States;
16          2.      Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A)-(B), this Order will become
17 final as to the Defendant at the time he is sentenced; it will be made part of the sentence;
18 and it will be included in the judgment;
19          3.      No right, title, or interest in the above-identified sum of money exists in
20 any party other than the United States;
21          4.      Pursuant to Fed. R. Crim. P. 32.2(e), in order to satisfy this sum of money,
22 in whole or in part, the United States may move to amend this Order, at any time, to
23 include substitute property having a value not to exceed this sum of money in the amount
24 of $100,120; and
25 ///
26
27 ///
28

      Stipulated Order of Forfeiture - 2                                    UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
      U.S. v. Andrew Tong, CR18-217 RSM                                     SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
              Case 2:18-cr-00217-RSM Document 899 Filed 09/10/21 Page 3 of 3




 1          5.       The Court will retain jurisdiction in this case for the purpose of enforcing
 2 this Order, as necessary.
 3
 4          IT IS SO ORDERED.
 5
 6          DATED this 10th day of September, 2021.
 7
 8
 9
                                                 A
                                                 RICARDO S. MARTINEZ
10                                               CHIEF UNITED STATES DISTRICT JUDGE
11
12
13
14
     Presented by:
15
16
17    /s/ Krista K. Bush
18   KRISTA K. BUSH
     Assistant United States Attorney
19   United States Attorney’s Office
20   700 Stewart St., Suite 5220
     Seattle, WA 98101
21   (206) 553-2242
22   Krista.Bush@usdoj.gov
23
24
25
26
27
28

      Stipulated Order of Forfeiture - 3                                     UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      U.S. v. Andrew Tong, CR18-217 RSM                                      SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
